[Cite as State v. Rasheed, 2022-Ohio-2315.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 29411
                                                    :
 v.                                                 :   Trial Court Case No. 2022-CRB-51
                                                    :
 MALIK T. RASHEED                                   :   (Criminal Appeal from
                                                    :   Municipal Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                              OPINION

                               Rendered on the 1st day of July, 2022.

                                               ...........

STEPHANIE L. COOK, Atty. Reg. No. 0067101 & ASHLEY THOMAS, Atty. Reg. No.
0093362, Prosecuting Attorneys, City of Dayton Prosecutor’s Office, Appellate Division,
335 West Third Street, Room 390, Dayton, Ohio 45402
      Attorneys for Plaintiff-Appellee

MICHAEL HALLOCK, JR., Atty. Reg. No. 0084630, P.O. Box 292017, Dayton, Ohio
45429
      Attorney for Defendant-Appellant

                                              .............

LEWIS, J.
                                                                                        -2-


          {¶ 1} Defendant-Appellant Malik T. Rasheed appeals from his conviction in the

Dayton Municipal Court on one count of aggravated menacing, a first-degree

misdemeanor in violation of R.C. 2903.21(A), and one count of assault, a first-degree

misdemeanor in violation of R.C. 2903.13(A). For the reasons that follow, we affirm his

conviction.



   I.        Facts and Course of Proceedings

          {¶ 2} On the evening of January 5, 2022, Rasheed went to the home of Helen Clark

on Maplewood Avenue in Dayton, Ohio. Between 10:30 p.m. and 11:00 p.m., Rasheed

physically attacked Clark and threatened to kill her. Clark fled her home and called the

police.

          {¶ 3} On January 7, 2022, Rasheed was charged with one count of aggravated

menacing in violation of R.C. 2903.21(A) and one count of assault in violation of R.C.

2903.13(A). A bench trial was held in the Dayton Municipal Court on January 21, 2022.

Clark, Dayton Police Officer Chelsea Weitz, and Rasheed testified at the trial.

          {¶ 4} Clark first met Rasheed in 2018 through her best friend, who is Rasheed’s

cousin. Clark testified that she began talking to Rasheed again in June 2021. Trial

Transcript, p. 30-31. Rasheed stayed at her house for at least one month between June

2021 and January 2022. Id. at 31.

          {¶ 5} Rasheed previously paid Clark $50 to borrow her car and returned her car

keys on the evening of January 5, 2022. Id. at 42. He then left her residence. Id. at

33. Clark woke up from sleeping a little after 10:30 p.m. and came down her stairs, at
                                                                                      -3-


which point Rasheed came from the living room area and attacked her. Id. at 20-21.

According to Clark, Rasheed “snatched me up and threw me around and punched me in

my back. Then flipped me.” Id. at 22. When Rasheed flipped her, she hit her glass

table and injured her ankle. Id. Clark suffered blunt trauma on her back and a swollen

ankle. Id. 22-23. Rasheed accused Clark of stealing money from him. Id. at 24-25.

While Rasheed was in the bathroom, Clark fled the home with her granddaughter, got

into a vehicle, drove down the street, and called 9-1-1. Id. at 28-29.

      {¶ 6} Dayton Police Officer Chelsea Weitz testified that she was on duty on the

evening of January 5, 2022, and was dispatched in response to Clark’s 9-1-1 call. Officer

Weitz met with Clark, who was in her vehicle around the corner from her home. Clark

appeared agitated, confused, and upset, and she had a small child with her. Id. at 64-

65. At some point, Clark made a statement to Officer Weitz that Rasheed had some

mental issues.   Id. at 72.   When Officer Weitz spoke with Rasheed, he appeared

agitated, which Officer Weitz conceded often is the case with someone who is undergoing

a mental health emergency. Id. at 73. Rasheed mentioned at the time the officers

arrived at Clark’s home that he assumed they were there because of a mental health

concern. Id. at 77.

      {¶ 7} Rasheed testified that he had been dating Clark since June 2021. He left

Clark’s home on the morning of January 5, 2022, to go to work. Id. at 82-83. After work,

he returned to Clark’s home around 6:00 p.m. and fell asleep for two or three hours on

the couch. Id. at 83, 85, 90. He did not remember much of what happened after he

woke up, because he was having a mental health episode. Id. at 95-96, 99. Rasheed
                                                                                      -4-


had previously been diagnosed with schizophrenia and bipolar one manic with psychotic

episodes. Id. at 98. He received social security disability due to his mental health

issues. Id. at 100-101.

         {¶ 8} At the conclusion of the trial, Rasheed was found guilty on both counts.

The trial court sentenced Rasheed to 180 days in jail on each count and ordered that the

sentences be served consecutively. However, the trial court gave credit for 44 days

already served on both counts and suspended 136 days of the sentence for aggravated

menacing. The court also ordered intensive probation for five years and that Rasheed

have no contact with the victim.    Rasheed appeals from his conviction.



   II.      Rasheed’s Convictions Were Not Against The Manifest Weight of The

            Evidence

         {¶ 9} Rasheed’s sole assignment of error states:

               THE TRIAL COURT ERRED IN FINDING MALIK RASHEED * * * GUILTY

         OF AGGRAVATED MENACING PURSUANT TO R.C. 2903.21(A) AND ASSAULT

         PURSUANT TO R.C. 2903.13(A) WHEN THE COURT’S DETERMINATION THAT

         RASHEED ACTED WITH THE REQUISITE MENS REA FOR THESE OFFENSES

         WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

         {¶ 10} “A weight of the evidence argument challenges the believability of the

evidence and asks which of the competing inferences suggested by the evidence is more

believable or persuasive.” (Citation omitted.) State v. Wilson, 2d Dist. Montgomery No.

22581, 2009-Ohio-525, ¶ 12. When reviewing an argument challenging the weight of
                                                                                         -5-


the evidence, an appellate court may not substitute its view for that of the trier of fact.

Rather, we review the entire record, weigh the evidence and all reasonable inferences,

consider the credibility of witnesses, and determine whether, in resolving conflicts in the

evidence, the factfinder clearly lost its way and created such a manifest miscarriage of

justice that the conviction must be reversed and a new trial ordered. State v. Thompkins,

78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997), quoting State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 11} Because the trier of fact sees and hears the witnesses at trial, we must defer

to the factfinder's decisions whether, and to what extent, to credit the testimony of

particular witnesses.   State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 WL

476684, *4 (Aug. 22, 1997).        The fact that the evidence is subject to different

interpretations does not render the conviction against the manifest weight of the evidence.

Wilson at ¶ 14. A judgment of conviction should be reversed as being against the

manifest weight of the evidence only in exceptional circumstances. Martin at 175.

       {¶ 12} Rasheed was convicted of aggravated menacing in violation of R.C.

2903.21(A), which provides, in part: “No person shall knowingly cause another to believe

that the offender will cause serious physical harm to the person or property of the other

person, the other person's unborn, or a member of the other person's immediate family.

* * * ” Rasheed also was convicted of assault in violation of R.C. 2903.13(A), which

provides:   “No person shall knowingly cause or attempt to cause physical harm to

another or to another's unborn.”

       {¶ 13} “A person acts knowingly, regardless of purpose, when the person is aware
                                                                                          -6-


that the person's conduct will probably cause a certain result or will probably be of a

certain nature.” R.C. 2901.22(B). “ ‘[W]hether a person acts knowingly can only be

determined, absent a defendant's admission, from all the surrounding facts and

circumstances, including the doing of the act itself.’ ” State v. Celli, 9th Dist. Summit No.

28226, 2017-Ohio-2746, ¶ 18, quoting State v. Huff, 145 Ohio App.3d 555, 563, 763

N.E.2d 695 (1st Dist.2001).

       {¶ 14} According to Rasheed, Clark knew of Rasheed’s mental illness and the

police had direct knowledge of his mental illness when they questioned him, but they did

not make any investigation into his mental illness. Rasheed’s Appellate Brief, p. 12.

Rasheed contends that he was not “acting knowingly when the events leading to the

aggravated menacing and assault charges took place because he was experiencing a

mental health episode.” Id. at 13. Therefore, he contends that his convictions were

against the manifest weight of the evidence. We do not agree.

       {¶ 15} The evidence supported a finding that Rasheed acted knowingly when he

punched Clark and threw her into the glass table. In finding Rasheed guilty, the trial

court stated “The primary evidence that this court relies upon is the testimony of Miss

Clark. I found her credible in terms of how the incident happened, what happened, and

the injuries she sustained as a result of being attacked." Trial Transcript, p. 110-111.

Clark’s testimony, along with the home-security video evidence showing what Rasheed

did to Clark, established the necessary elements of the assault and aggravated menacing

convictions.

       {¶ 16} Moreover, we note that Rasheed did not enter a not guilty by reason of
                                                                                           -7-


insanity plea in the trial court. Had he raised this affirmative defense, he would have

borne the burden of proving that his mental illness was so severe as to negate the

knowingly element of the charge. State v. Taylor, 98 Ohio St.3d 27, 2002-Ohio-7017,

781 N.E.2d 72, ¶ 64. Rasheed did not submit any evidence other than his own testimony

to support his claim that he suffered from mental health issues or that such issues

prevented him from knowing what he was doing at the time he physically injured Clark.

          {¶ 17} The trial court chose to believe Clark’s testimony over Rasheed’s testimony.

Upon the record before us, we cannot conclude that Rasheed’s convictions were against

the manifest weight of the evidence. Rasheed’s assignment of error is overruled.



   III.      Conclusion

          {¶ 18} Having overruled Rasheed’s sole assignment of error, the judgment of the

trial court will be affirmed.

                                        .............



TUCKER, P.J. and EPLEY, J., concur.


Copies sent to:

Stephanie L. Cook
Ashley Thomas
Andrew D. Sexton
Michael Hallock, Jr.
Hon. Deirdre E. Logan